Filed 01/30/19                                             Case 19-09006                                    Doc 1



                 1      COOLEY LLP
                        ROBERT L. EISENBACH III (124896)
                 2      (reisenbach@cooley.com)
                        101 California Street, 5th Floor
                 3      San Francisco, CA 94111-5800
                        Telephone: (415) 693-2000
                 4      Facsimile: (415) 693-2222

                 5      Attorneys for Plaintiffs

                 6

                 7

                 8                                   UNITED STATES BANKRUPTCY COURT
                 9                                    EASTERN DISTRICT OF CALIFORNIA
               10                                           [MODESTO DIVISION]
               11

               12       In re:                                         Case No. 19-90003-E-7
               13       NATHAN BENJAMIN DAMIGO,                        COMPLAINT SEEKING
                                                                       DETERMINATION THAT DEBTS ARE
               14                          Debtor.                     NON-DISCHARGEABLE PURSUANT
                                                                       TO 11 U.S.C. § 523(A)(6)
               15       Chapter Number: 7
               16                                                      Adv. Pro. No. 19-[____]
                        ELIZABETH SINES, SETH
               17       WISPELWEY, MARISSA BLAIR,
                        TYLER MAGILL, APRIL MUNIZ,
               18       HANNAH PEARCE, MARCUS
                        MARTIN, NATALIE ROMERO,
               19       JOHN DOE, AND CHELSEA
                        ALVARADO,
               20
                                           Plaintiffs,
               21
                                           v.
               22
                        NATHAN BENJAMIN DAMIGO,
               23
                                           Defendant.
               24

               25

               26

               27

               28
     COOLEY LLP                                                                        COMPLAINT SEEKING
   ATTO RNEY S AT LAW
    SAN FRA NCI S CO
                                                                             DETERMINATION THAT DEBTS ARE
                                                                                      NON-DISCHARGEABLE
Filed 01/30/19                                               Case 19-09006                                                    Doc 1



                 1                  COMPLAINT SEEKING DETERMINATION THAT DEBTS ARE NON-
                                        DISCHARGEABLE PURSUANT TO 11 U.S.C. § 523(a)(6)
                 2

                 3             Elizabeth Sines, Seth Wispelwey, Marissa Blair, Tyler Magill, April Muniz, Hannah Pearce,

                 4      Marcus Martin, Natalie Romero, John Doe, and Chelsea Alvarado (the “Plaintiffs”) file this

                 5      Complaint Seeking Determination that Debts are Non-Dischargeable Pursuant to 11 U.S.C. §

                 6      523(a)(6) (the “Adversary Proceeding”) against defendant Nathan Benjamin Damigo (“Defendant”

                 7      or “Damigo”). The Plaintiffs, by and through their undersigned counsel, allege, upon knowledge

                 8      and/or information and belief, the following:

                 9      I.     NATURE OF THE ACTION

               10              1.      By this Adversary Proceeding, Plaintiffs seek a determination that the amount(s) of the

               11       damages arising from numerous claims asserted in Plaintiffs’ lawsuit against Damigo in the United

               12       States District Court for the Western District of Virginia (the “Virginia District Court”), Case No.

               13       3:17-cv-00072-NKM (the “Charlottesville Action”) are non-dischargeable pursuant to section

               14       523(a)(6) of Title 11 of the United States Code (the “Bankruptcy Code”).

               15              2.      The operative facts of this action arise out of the August 11 and 12, 2017 “Unite the

               16       Right” rallies in Charlottesville, Virginia organized by neo-Nazis and white supremacists. The

               17       Plaintiffs in this action are University of Virginia undergraduates, law students, and staff, persons of

               18       faith, ministers, parents, doctors, and businesspersons. Each Plaintiff was injured as a result of the

               19       events in Charlottesville on August 11 and 12, 2017. One Plaintiff suffered a stroke. Three Plaintiffs

               20       were injured in a car attack. Others suffered and continue to suffer deep and debilitating psychological

               21       and emotional distress.

               22              3.      Plaintiffs filed the Charlottesville Action against Damigo and other defendants to

               23       challenge their actions under the laws of the United States of America and the Commonwealth of

               24       Virginia.

               25              4.      Damigo is a white nationalist and founder of a white supremacist organization called

               26       Identity Evropa. Damigo and his group took the lead in organizing white supremacist participation

               27       among people from outside Charlottesville in connection with the events on August 11 and 12, 2017,

               28       in Charlottesville. Damigo’s illegal actions were motivated by racial, religious, and ethnicity-based
     COOLEY LLP                                                                                  COMPLAINT SEEKING
   ATTO RNEY S AT LAW                                                    2.            DETERMINATION THAT DEBTS ARE
    SAN FRA NCI S CO
                                                                                                NON-DISCHARGEABLE
Filed 01/30/19                                               Case 19-09006                                                 Doc 1



                 1      animus and therefore qualify as “willful and malicious” injuries that are non-dischargeable under

                 2      section 523(a)(6) of the Bankruptcy Code.

                 3      II.    JURISDICTION AND VENUE

                 4             5.      This Court has jurisdiction to hear this matter pursuant to 28 U.S.C. §§ 157(b) and

                 5      1334(b). This is an adversary proceeding pursuant to Fed. R. Bankr. P. 7001(6) and a core proceeding

                 6      pursuant to 28 U.S.C. §§ 157(b)(2)(I) and (O).

                 7             6.      Venue is proper within this district pursuant to 28 U.S.C. §§ 1408 and 1409.

                 8             7.      Pursuant to Fed. R. Bankr. P. 7008, this Adversary Proceeding relates to the Chapter 7

                 9      bankruptcy case filed by the Defendant, on or around January 2, 2019, in the United States Bankruptcy

               10       Court for the Eastern District of California (the “Bankruptcy Court”), which is currently pending

               11       under Case No. 19−90003−E−7 (the “Bankruptcy Case”).

               12              8.      To the extent consent is required, Plaintiffs consent to entry of final orders by the

               13       Bankruptcy Court in the Adversary Proceeding.

               14       III.   PARTIES

               15              9.      Plaintiffs are all residents of the Commonwealth of Virginia who were injured as a

               16       result of the events in Charlottesville on August 11 and 12, 2017. Additional facts regarding the

               17       Plaintiffs can be found in paragraphs 10 to 19 of the Plaintiffs’ First Amended Complaint (the

               18       “Amended Complaint”) in the Charlottesville Action [ECF No. 175], which is attached hereto as

               19       Exhibit A and incorporated herein by this reference.

               20              10.     Defendant Damigo is the individual debtor in the Bankruptcy Case and a defendant in

               21       the Charlottesville Action. Damigo is a resident of the State of California.

               22       IV.    FACTUAL BACKGROUND

               23              11.     Plaintiffs hereby incorporate by reference the allegations in the Amended Complaint.

               24              12.     In connection with the now infamous events of August 11 and 12, 2017, Damigo and

               25       his co-defendants conspired to plan, promote, and carry out the violent events in Charlottesville.

               26       Damigo is a white nationalist and the founder of a white supremacist organization, Identity Evropa,

               27       which is also named as a defendant in the Charlottesville Action. Identity Evropa adopted and

               28       popularized the white supremacist slogan, “You will not replace us,” which was chanted at the Unite
     COOLEY LLP                                                                                 COMPLAINT SEEKING
   ATTO RNEY S AT LAW
    SAN FRA NCI S CO
                                                                         3.           DETERMINATION THAT DEBTS ARE
                                                                                               NON-DISCHARGEABLE
Filed 01/30/19                                                Case 19-09006                                                     Doc 1



                 1      the Right events. Damigo was previously arrested on April 15, 2017, for assaulting a woman at the

                 2      “Battle for Berkeley” rally, which Damigo described as a test run for “rallies” in Charlottesville.

                 3      Damigo and Identity Evropa took the lead in organizing white supremacist participation among people

                 4      from outside Charlottesville to engage in unlawful acts of violence, intimidation, and denial of equal

                 5      protection in connection with the Unite the Right events.

                 6             13.     As a result of the illegal acts of Damigo and his co-defendants, Plaintiffs have suffered

                 7      damages, including without limitation, serious physical injuries and harm, extreme emotional distress,

                 8      and the inability to return to work or school, as set forth in more detail in paragraphs 283 to 295 of the

                 9      Amended Complaint. See Ex. A, ¶¶ 283–295.

               10              14.     To obtain redress for Damigo’s unlawful actions, Plaintiffs filed their original

               11       complaint on October 11, 2017, against Damigo and other defendants and the Amended Complaint on

               12       January 5, 2018. The Amended Complaint asserts claims against Damigo for, among other things,

               13       violations of 42 U.S.C. §§ 1985(3) and 1986, and civil conspiracy to violate those laws. Damigo’s

               14       illegal actions were undertaken pursuant to an unlawful conspiracy, the purpose of which was and is

               15       to discriminatorily deprive black, Jewish, and nonwhite individuals, and their white supporters, of

               16       their rights to equal protection of the laws and to equal enjoyment of the privileges and immunities of

               17       citizens of the United States guaranteed by the Constitution and laws because of their race, religion,

               18       and open and obvious advocacy for the rights of nonwhite individuals.

               19              15.     In his Schedule F filed in the Bankruptcy Case, Damigo listed the liability(ies) asserted

               20       in the Charlottesville Action as unliquidated and disputed claims in varying amounts. See Bankruptcy

               21       Case, Dkt. No. 1.

               22                                                          COUNT I

               23                    11 U.S.C. § 523(a)(6) – Willful and Malicious Injury Caused by Damigo

               24                                     (as asserted in the Amended Complaint)

               25              16.     Plaintiffs repeat and re-allege their allegations in the above paragraphs.

               26              17.     Based upon the facts and supporting evidence alleged herein, the amounts recoverable

               27       and/or the damages arising under the Amended Complaint, Counts I-III (collectively, the “Claims”)

               28       against Damigo are non-dischargeable under section 523(a)(6) of the Bankruptcy Code as having
     COOLEY LLP                                                                                   COMPLAINT SEEKING
   ATTO RNEY S AT LAW
    SAN FRA NCI S CO
                                                                          4.            DETERMINATION THAT DEBTS ARE
                                                                                                 NON-DISCHARGEABLE
Filed 01/30/19                                                Case 19-09006                                                     Doc 1



                 1      created a debt or debts owed to Plaintiffs for willful and malicious injury inflicted by Damigo.

                 2             18.     The Claims seek amounts and/or damages under various causes of action arising from

                 3      violations of 42 U.S.C. §§ 1985(3) and 1986, and civil conspiracy to violate those laws.

                 4             19.     Damigo intentionally participated in and perpetuated illegal acts, and willfully aided

                 5      and abetted and conspired with others, including the other party defendants to the Charlottesville

                 6      Action, in effectuating those illegal acts.

                 7             20.     As a result of Damigo’s illegal conduct, Plaintiffs suffered damages as alleged in the

                 8      Amended Complaint.

                 9             21.     Damigo intended for his actions to injure Plaintiffs for the purpose of (i)

               10       discriminatorily depriving black, Jewish, and nonwhite individuals, and their white supporters, of their

               11       rights to equal protection of the laws and their rights to equal enjoyment of the privileges and

               12       immunities of citizens of the United States guaranteed by the Constitution and laws because of their

               13       race, religion, and open and obvious advocacy for the rights of nonwhite individuals; and (ii) furthering

               14       his cause of recruiting new followers to engage in racial, religious, and ethnically-motivated violence

               15       both at the Unite the Right rally and in the future.

               16              22.     Furthermore, the injuries inflicted on Plaintiffs were substantially certain to result from

               17       Damigo’s illegal acts and the damages represented by the Claims were the inevitable result of

               18       Damigo’s illegal acts.

               19              23.     Damigo’s conduct was wrongful, without just cause, and excessive. Examples of the

               20       malicious nature, either actual, implied or constructive, of Damigo’s activities include, but are not

               21       limited to: (i) using online and media platforms to encourage attendance at the Unite the Right rally to

               22       discuss and promote violence, causing harm to Jewish people and people of color; (ii) taking a lead

               23       role in organizing, with Identity Evropa, white supremacist participation among people from outside

               24       of Charlottesville to engage in unlawful acts of violence, intimidation, and denial of equal protection

               25       at the Unite the Right events; (iii) attending and participating in the Unite the Right event on August

               26       12, 2017, during which he threatened, intimidated, and harassed protestors and minority residents and

               27       incited and engaged in violence; and (iv) directing and inciting acts of violence and intimidation at the

               28       Unite the Right rally on August 12, 2017.
     COOLEY LLP                                                                                   COMPLAINT SEEKING
   ATTO RNEY S AT LAW
    SAN FRA NCI S CO
                                                                          5.            DETERMINATION THAT DEBTS ARE
                                                                                                 NON-DISCHARGEABLE
Filed 01/30/19                                                Case 19-09006                                                    Doc 1



                 1               24.    Based upon the foregoing, the Claims arise from Damigo’s willful and malicious injury

                 2      to Plaintiffs, and, as such, are non-dischargeable under Bankruptcy Code § 523(a)(6).

                 3                                             PRAYER FOR RELIEF

                 4               WHEREFORE, Plaintiffs respectfully request that this Court enter an Order and Judgment:

                 5               A.     On Count I, finding that the amounts recoverable and/or the damages arising from the

                 6                      Claims are non-dischargeable under Bankruptcy Code § 523(a)(6); and

                 7               B.     Granting Plaintiffs such other and further relief as this Court may find just and proper.

                 8
                                                                        Respectfully submitted,
                 9
                        Dated:         January 30, 2019                 COOLEY LLP
               10

               11

               12
                                                                        By: /s/ Robert L. Eisenbach III
               13                                                                       Robert L. Eisenbach III
               14                                                       Attorneys for Plaintiffs
               15

               16       197376864

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28
     COOLEY LLP                                                                                   COMPLAINT SEEKING
   ATTO RNEY S AT LAW
    SAN FRA NCI S CO
                                                                          6.            DETERMINATION THAT DEBTS ARE
                                                                                                 NON-DISCHARGEABLE
